ROSS, Circuit Judge.
The boat and engine seized and sought to be forfeited in this case are described in the libel and information as “one open, clinker-built gasoline launch, about eighteen and a half feet long, and the gasoline engine thereon.” The libel alleges that the launch, equipped with the engine, arrived at the port of Seattle, at which an officer of the customs then resided, on the 14th day of August, 1903, “from a foreign port, to wit, the port of Victoria, British Columbia,” and that the master o.f the launch failed to make any report of its arrival to the customs officer at any time. The libel does not allege whether it was a foreign or domestic boat, nor does it allege that it carried any merchandise..of any character. The .court below sustained exceptions to the libel, and dismissed it.
*43The court, of course, takes judicial notice that British Columbia is a province of the Dominion of Canada, and is country adjacent or contiguous to the northwestern and western frontier of the United States., The case is therefore, in our opinion, controlled by the provisions of chapter 11 of the Revised Statutes, entitled “Provisions Applying to Commerce with Contiguous Countries,” and not by section 2,774 of the Revised Statutes [U. S. Comp. St. 1901, p. 1862], upon which the libel is founded.
Section 3097 of chapter 11 [U. S. Comp. St. 1901, p. 2025] provides that:
“All vessels, boats, rafts, and carriages, or wliat kind soever, arriving in such districts, on the northern and northwestern frontiers, containing merchandise subject to duties, on being imported into any port of the United States, shall be reported to the collector, or other chief officer of the customs-at the port of entry in the district into which it shall be so imported; and such merchandise shall be accompanied with like manifests, and like entries shall be made, by the persons having charge of any such vessels, boats, rafts, and carriages, and by the owners or consignees of the merchandise laden on board the same; and the powers and duties of the officers of the customs shall be exercised and discharged in the districts last mentioned, in like manner as is prescribed in respect to merchandise imported in vessels from the sea; and generally, all such importations shall be subject to like regulations, penalties, and forfeitures as in other districts, except as is hereinafter specially-provided.”
This is the section which, in our opinion, applies to the present case ; and the trouble with the libel is that it does not charge that the launcli carried any merchandise subject to duty — probably for the reason that it was a pleasure boat, and did not carry any merchandise at all.
The case does not, we think, fall within the provisions of section 3109 of chapter 11 of the Revised Statutes [U. S. Comp. St. 1901, p. 2030] : First, because the libel does not show that the launch in question was a foreign vessel; and, next, because that section, by its very terms, applies only to foreign vessels “laden or in ballast,” which latter terms are manifestly inapplicable to a little, “open, clinker-built gasoline launch, about eighteen and a half feet long.”
The judgment is affirmed.